UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1220



FOURTH QUARTER PROPERTIES IV, INCORPORATED;
THOMAS ENTERPRISES, INCORPORATED,

                                           Plaintiffs - Appellants,


           versus

CITY OF CONCORD, NORTH CAROLINA; W. BRIAN
HIATT, Individually and as City Manager of the
City   of    Concord;   RICHARD    K.   LEWIS,
Individually and as Former Assistant Director
of the Concord Regional Airport and as Current
Interim Director of the Concord Regional
Airport; JOHN W. CROSBY, Individually and as
Former Director of the Concord Regional
Airport,

                                            Defendants - Appellees,


           and

JOHN DOE DEFENDANTS 1 THROUGH 12,

                                                          Defendant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-02-908-1)


Argued:   February 3, 2005                 Decided:   April 13, 2005


Before WILKINS, Chief Judge, DUNCAN, Circuit Judge, and James C.
CACHERIS, Senior United States District Judge for the Eastern
District of Virginia, sitting by designation.
Affirmed by unpublished opinion. Judge Duncan wrote the opinion,
in which Chief Judge Wilkins and Judge Cacheris concurred.


ARGUED: George Edwin Butler, II, Dahlonega, Georgia,         for
Appellants.   Keith J. Merritt, HAMILTON, GASKINS, FAY & MOON,
P.L.L.C., Charlotte, North Carolina, for Appellees.    ON BRIEF:
David B. Hamilton, Mark R. Kutny, HAMILTON, GASKINS, FAY & MOON,
P.L.L.C., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
DUNCAN, Circuit Judge:

      Plaintiffs-Appellants, Fourth Quarter Properties IV, Inc. and

Thomas Enterprises, Inc. (“Fourth Quarter”), brought suit against

Defendants-Appellees, the City of Concord, et al. (“Concord” or the

“City”) alleging a taking without just compensation in violation of

the Fifth Amendment, a violation of substantive due process under

the   Fourteenth   Amendment,   and   various   state   law   claims.   In

response to Concord’s motions for judgment on the pleadings, the

district court dismissed Fourth Quarter’s takings claim as unripe

and stayed the remaining claims pending resolution by the state

courts pursuant to Burford v. Sun Oil Co., 319 U.S. 315 (1943),

which allows a federal court to abstain from hearing matters that

are intimately tied to a state government’s domestic policy.1

Fourth Quarter timely appeals.        For the reasons given herein, we

affirm.2




      1
      The district court also stayed Concord’s motion to dismiss
Thomas Enterprises, Inc. as a plaintiff.     That decision is not
before us, and we express no opinion on the merits of that motion.
      2
      We have appellate jurisdiction over this interlocutory order
because it puts Fourth Quarter “effectively out of court, and its
effect is precisely to surrender jurisdiction of a federal suit to
a state court." Quackenbush v. Allstate Ins. Co., 517 U.S. 706,
714 (1996) (internal quotations and citations omitted); cf. 28
U.S.C. § 1291 (granting appellate jurisdiction over “final
decisions” of district courts).

                                      3
                                      I.

       Because the district court granted Concord’s motions under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), we accept

as true the following well pleaded allegations in Fourth Quarter’s

complaint.       Franks v. Ross, 313 F.3d 184, 192 (4th Cir. 2002);

Anderson v. FDIC, 918 F.2d 1139, 1140 (4th Cir. 1990).                    Fourth

Quarter purchased forty-three acres of land south of the Concord

Regional Airport in July 1996, intending to build a shopping

center.     Concord owns the airport.               In October 1998, Concord

amended its Unified Devolvement Ordinance (“UDO”) to create a

“buffer zone” around the airport in which any construction would

require, among other things, a Zone Clearance Permit (“ZCP”) from

the City.    The UDO noted that a ZCP “shall be granted” if certain

conditions were met.        Part of Fourth Quarter’s forty-three acres

fell within this buffer zone.

       Subsequent to these events, the parties began discussions

concerning Fourth Quarter’s proposed development of the shopping

center.      As part of these discussions, Fourth Quarter showed

Concord    its   plans    for   developing     the    land.     After   extended

negotiations, Concord signed off on these informal plans, leading

Fourth Quarter to believe that it met the necessary conditions and

that   a   formal   ZCP   application       would    be   approved   without   any

problems.




                                        4
     Fourth Quarter later applied formally for a ZCP for a proposed

Toys R Us building.    Its application included a site plan noting

both the Toys R Us construction and preliminary sketches for a

Garden Ridge store on the property.   Fourth Quarter did not seek a

ZCP for the Garden Ridge construction at that time.       Concord,

however, assured Fourth Quarter that it would issue a ZCP for the

Garden Ridge store upon formal application.

     After the Toys R Us ZCP submission, the Federal Aviation

Administration (“FAA”) informed Concord that it was contemplating

changing runway approaches to the airport in a way that would

create a runway protection zone (“RPZ”) on part of Fourth Quarter’s

property.3   Although the FAA did not have the authority to prevent

Fourth Quarter from building in the RPZ, Concord risked losing

future federal funding as airport owner if buildings were built in

the RPZ.

     After meeting with the FAA, Concord informed Fourth Quarter

that it had determined that the proposed Toys R Us and Garden Ridge

store fell within a federal “no build zone” and that any attempt to

challenge this determination would be futile.   Fourth Quarter then

hired an aviation consultant which informed Fourth Quarter both

that federal law placed no direct obligations on it, but rather on



     3
      Runway Protection Zones are areas that extend beyond runways
designed to remove incompatible objects and activities from that
ground that could obstruct aircraft operations and that could in
turn be endangered by errant aircraft operations.

                                 5
the City, and that the UDO did not yet incorporate the restrictive

no build zone. Fourth Quarter believed, therefore, that it had the

right to a ZCP for the Toys R Us and Garden Ridge locations

pursuant to the UDO.

     In May, 2001, Fourth Quarter’s ZCP for the Toys R Us store was

formally denied.   Fourth Quarter never formally applied for a ZCP

for the Garden Ridge store, believing that such an application

would be futile in light of Concord’s representations. As a result

of Fourth Quarter’s problems in obtaining the ZCPs, it lost tenants

in its proposed shopping center and suffered economic damages.

Although Concord subsequently allowed Fourth Quarter to begin some

construction in the no build zone, the City still contends that the

no build zone is in place.

     Fourth Quarter brought suit in federal district court.               As

noted above, the district court dismissed Fourth Quarter’s takings

claim as unripe and stayed the remaining claims under the Burford

abstention doctrine.    Fourth Quarter timely appeals.



                                  II.

     Whether a claim is ripe presents a question of law which we

review de novo.    New Mexicans for Bill Richardson v. Gonzales, 64

F.3d 1495, 1499 (10th Cir. 1995).         The ripeness doctrine tends not

to “involve rigid formulas that can be applied with precision and

definiteness.”     15   James   Wm.   Moore    et   al.,   Moore's   Federal


                                      6
Practice-Civil § 101.81 (3d ed. 2005).         As the parties concede,

Williamson County Reg’l Planning Comm’n v. Hamilton Bank of Johnson

City, 473 U.S. 172 (1985), controls the ripeness issue in this

case.   Under Williamson, a Fifth Amendment takings claim is not

ripe until 1) there is a final decision as to the challenged

regulation’s   scope,   and   2)   the   governmental   body   has   denied

compensation for the taking.       Id. at 186-87.



                                    A.

     Before we address the Williamson factors, however, we must

determine the alleged takings to which it applies.         Concord argues

that, because Fourth Quarter never applied for a ZCP for the Garden

Ridge building, we should not consider the alleged taking of the

Garden Ridge location.   See Agins v. City of Tiburon, 447 U.S. 255,

260 (1980) (noting that there was “no concrete controversy” when

the plaintiff had “not submitted a plan for development of their

property as the ordinances permit”).        We disagree.

     “The so-called ‘futility exception’ to the final decision

requirement for due process takings and just compensation claims .

. . excuse[s] the repeated submission of development plans where

the submission would be futile.” Eide v. Sarasota County, 908 F.2d

716, 726 (11th Cir. 1990).     On these facts, we hold that it would

have been futile as a matter of law for Fourth Quarter to submit a

formal application for the Garden Ridge location.


                                     7
     Fourth Quarter submitted a formal ZCP application for the Toys

R Us construction.        The proposed Toys R Us and Garden Ridge

constructions involved almost identical issues and concerns, to the

point that the Toys R Us ZCP application even referenced the

proposed   Garden   Ridge   construction.     The    parties    engaged   in

extended   negotiations     involving   the   Toys   R   Us    application,

culminating with Concord rejecting the application and expressly

informing plaintiffs that any further attempt to build in the no

build zone would be futile.      To force Fourth Quarter to take the

time and expense to file a formal application for the Garden Ridge

ZCP in the face of this express statement after Fourth Quarter had

already submitted one application and the parties had already

engaged in extended negotiation would elevate form over common

sense.   Accordingly, we will apply the Williamson ripeness test to

Fourth Quarter’s claims concerning both the Toys R Us and the

Garden Ridge plans.4




     4
      The often convoluted nature of local zoning disputes counsels
against adopting one-size-fits-all rules concerning ripeness. See
Eide, 908 F.3d 726, n.17. We emphasize that our holding is based
on the combination of facts before us, including, among others, the
fact that Fourth Quarter submitted one formal application, the
extended negotiations that the parties had concerning this
application, and the similarity between the Toys R Us and Garden
Ridge construction plans. We do not address whether one of these
factors alone would implicate the futility doctrine.

                                    8
                                        B.

     Fourth     Quarter     admits   that       Concord   has   never   denied    it

compensation for the alleged taking and, therefore, that its claim

fails    the   Williamson    test    set       forth   above.    Fourth   Quarter,

however, argues that it cannot request compensation or other relief

through formal state proceedings because such proceedings are

judicial in nature and may result in a res judicata bar of the

takings claim in subsequent federal litigation.                 The court, Fourth

Quarter continues, cannot force it to ripen its takings claim if

such a ripening will itself prevent the claim from being brought in

federal court.         Separately, Fourth Quarter contends that its

federal takings claim must either ripen or fail in this suit

because it is bringing a state inverse condemnation claim in this

action.

     Fourth Quarter raises an interesting issue regarding the

interplay between ripeness and res judicata.                However, we need not

decide it here.        Under North Carolina law, Fourth Quarter had the

right to bring an administrative appeal of Concord’s decision

without involving the state court system. See N.C. Gen. Stat. § 63-

33(c). Specifically, state law establishes an administrative Board

of Appeals with the power “[t]o hear and decide appeals from any

order,    requirement,      decision,      or     determination    made   by     [an]

administrative agency” related to the enforcement of airport zoning

regulations.     Id.    Appeals to this Board of Appeals “may be taken


                                           9
by any person aggrieved . . . by any decision of the administrative

agency,” and the Board of Appeals “[has] all the powers of the

administrative agency from which the appeal is taken.”           Id.   Fourth

Quarter chose not to pursue this administrative remedy.

      Had Fourth Quarter brought an administrative appeal under

section 63-33, that appeal would have raised no res judicata

problems in a subsequent federal suit because unreviewed state

administrative decisions have no res judicata effect in subsequent

federal litigation.    Dionne v. Mayor & City Council of Baltimore,

40 F.3d 677, 685 (4th Cir. 1994).         Accordingly, any argument that

res   judicata   concerns   should   alter   or   affect   the   traditional

ripeness inquiry in this case is simply misplaced.5


      5
      Had Fourth Quarter brought an administrative appeal under
section 63-33, then it would have had thirty days to file for
review of the administrative decision in the North Carolina
superior court “by proceedings in the nature of certiorari.” N.C.
Gen. Stat. § 160A-388 (e). We do not address, because it is not
before us, whether an administrative appeal without the further
recourse to the state courts under section 160A-388(e) would
satisfy ripeness.    As the Supreme Court has noted, “a mutually
acceptable   solution   might   well   be   reached”   during   the
administrative appeals process which would alter or eliminate the
underlying takings claim. Williamson, 473 U.S. at 187 (internal
quotation omitted). Because Fourth Quarter chose not to pursue its
administrative remedies, we have no way of knowing what Fourth
Quarter’s claim would look like if it had pursued those remedies.
     We also do not address at this time what preclusive effect, if
any, future litigation in state court will have on Fourth Quarter’s
potential takings claim. As an initial matter, any opinion as to
how res judicata would operate in a future case would be merely
advisory.   More fundamentally, a future federal court will be
obligated to apply North Carolina, not federal, preclusion rules to
determine what preclusive effect, if any, a state court decision
has on future litigation. Dionne, 40 F.3d at 682.

                                     10
     Fourth Quarter further argues that the ripeness requirement is

met here because it brings its state inverse condemnation claim in

the same action.6   We do not agree.   The ripeness doctrine requires

exhausting administrative remedies such as the one provided by North

Carolina in this case because

     [i]f the property owners were to seek administrative
     relief under these procedures, a mutually acceptable
     solution might well be reached with regard to individual
     properties, thereby obviating any need to address the
     constitutional questions. The potential for such
     administrative solutions confirms the conclusion that the
     taking issue . . . simply is not ripe for judicial
     resolution.

Williamson, 473 U.S. at 187 (quoting Hodel v. Virginia Surface

Mining & Reclamation Ass’n., Inc., 452 U.S. 264, 297 (1981)).

Takings claims require the court to evaluate factors that cannot be

ascertained until the state agency arrives at a final position. As

the Supreme Court has noted:

     Our reluctance to examine taking claims until such a
     final decision has been made is compelled by the very
     nature of the inquiry required by the Just Compensation
     Clause. Although the question of what constitutes a
     'taking' for purposes of the Fifth Amendment has proved
     to be a problem of considerable difficulty, this Court
     consistently has indicated that among the factors of
     particular significance in the inquiry are the economic
     impact of the challenged action and the extent to which
     it   interferes   with    reasonable   investment-backed
     expectations. Those factors simply cannot be evaluated
     until the administrative agency has arrived at a final,
     definitive position regarding how it will apply the
     regulations at issue to the particular land in question.


     6
      Fourth Quarter presents no authority to support the position
that an inverse condemnation claim will ripen a takings claim
brought in the same suit.

                                 11
Id. at 190-191 (internal quotations and citations omitted).

     The purpose behind the ripeness requirement is underscored by

the facts before us, where informal negotiations between the

parties after the initial refusal caused Concord to grant an

“exception” to Fourth Quarter that allowed eventual construction of

several buildings in the no build zone.          Subsequent proceedings

might have yielded additional concessions or even eliminated the no

build zone entirely.       In short, this court has no way of knowing

how a formal administrative appeal would have further developed the

facts of this case, and that factual development is essential to

our analysis.7

     Fourth Quarter conceded that its takings claim does not

satisfy the Williamson ripeness test.           Fourth Quarter did not

pursue the administrative remedies necessary to present a ripe

claim to this court.        We therefore affirm the district court’s

decision   to    dismiss   the   claim   for   lack   of   subject   matter

jurisdiction.




     7
      The Supreme Court has also noted that ripeness concerns prove
especially salient when state agencies have yet to evaluate
properly a matter before the federal court. See Pub. Serv. Comm’n
v. Wycoff Co., 344 U.S. 237, 247 (1952) (“State administrative
bodies have the initial right to reduce the general policies of
state regulatory statutes into concrete orders and the primary
right to take evidence and make findings of fact. . . .
Anticipatory judgment by a federal court to frustrate action by a
state agency is even less tolerable to our federalism [than federal
interference with state courts].”)

                                    12
                                         III.

       After determining that Fourth Quarter’s takings claim was

unripe, the district court evaluated Fourth Quarter’s remaining

claims.    The court stayed those claims pursuant to the Burford

abstention doctrine.            See Burford v. Sun Oil Co., 319 U.S. 315

(1943).   We now consider that decision.

       We review the district court’s decision to abstain from

hearing   these        claims    for    abuse     of     discretion.       Richmond,

Fredricksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250-51 (4th

Cir. 1993).   Federal abstention is the exception and not the rule.

Pomponio v. Fauquier County Board of Supervisors, 21 F.3d 1319,

1324 (4th Cir. 1994) (en banc)(overruled in part on other grounds

by Quackenbush v. AllState Ins. Co., 517 U.S. 706, 728-31 (1996)).

Because Fourth Quarter requests damages and not equitable relief in

this   action,    the     federal      court     may    stay   the   action   through

abstention,      but    may     not    dismiss    the    action      outright.    See

Quackenbush v. AllState Ins. Co., 517 U.S. 706, 730 (1996) (“[W]e

have permitted federal courts applying abstention principles in

damages actions to enter a stay, but we have not permitted them to

dismiss the action altogether.”).                 Accordingly, we must decide

whether the district court abused its discretion in invoking the

“exceptional” remedy of abstention to stay the instant case.                       We

hold that it did not.




                                          13
       Burford abstention allows a federal court to decline to hear

certain matters if such abstention “is necessary to show proper

regard for a state government’s domestic policy.”             Pomponio, 21

F.3d   at   1324    (citing   Burford,   319   U.S.   at   317-18).     More

specifically,

       Burford allows a federal court to dismiss a case only if
       it presents difficult questions of state law bearing on
       policy problems of substantial public import whose
       importance transcends the result then at bar, or if its
       adjudication in a federal forum would be disruptive of
       state efforts to establish a coherent policy with respect
       to a matter of substantial public concern.

Quackenbush, 517 U.S. at 726-27 (internal quotations omitted).

       The Supreme Court has noted that its precedents “do not

provide a formulaic test for determining when dismissal under

Burford is appropriate.” Id. at 727. Burford abstention is almost

never appropriate when a case involves “the presence of a genuine

and independent federal claim;” however, courts should not allow

litigants to “disguise [state law] issues as federal claims” in

order to avoid abstention.      Pomponio, 21 F.3d at 1327-28.         And, as

we have noted:

       In cases in which plaintiff’s federal claims stem solely
       from construction of state or local land use or zoning
       law, not involving the constitutional validity of the
       same and absent exceptional circumstances . . ., the
       district courts should abstain under the Burford doctrine
       to avoid interference with the State’s or locality’s land
       use policy.

Id. at 1328.       Applying these standards, the district court found

that Fourth Quarter presented no genuine and independent federal


                                    14
claims but instead only claims related to local land use and zoning

law.       Accordingly, it stayed the case for resolution in the state

court.

       Fourth Quarter argues that the district court abused its

discretion for two reasons.           First, it argues that it presented

independent federal claims--its takings claim and substantive due

process claim--that preclude Burford abstention. Second, it argues

that its “state law” claims are not solely state law zoning claims

because they are tied inexorably to federal aviation law.8              We

address these arguments in turn.



                                        A.

       First, Fourth Quarter does not raise independent federal

claims sufficient to defeat Burford abstention.               As discussed

above, Fourth Quarter’s takings claim is unripe and cannot operate

to   save      the   state    law   claims.   Additionally,   its   federal

substantive due process claim is simply a state law claim disguised

as a federal claim.          In order to succeed on its due process claim,

       8
      Fourth Quarter also contends that this case does not raise
issues of “substantial public import” to North Carolina.       This
contention contradicts our precedent which notes that “[w]e can
conceive of few matters of public concern more substantial than
zoning and land use laws.”      Pomponio, 21 F.3d at 1327.       In
addition, North Carolina considers zoning to be important enough to
merit its own specific administrative and judicial review system.
See N.C. Gen. Stat. §§ 63-33(c), 160A-388 (e). In other words,
both Fourth Circuit precedent and North Carolina law belie Fourth
Quarter’s claim that this issue is not of “substantial public
import” to North Carolina.

                                        15
Fourth Quarter must establish, inter alia, that Concord engaged in

“state action so arbitrary and irrational, so unjustified by any

circumstance or governmental interest, as to be literally incapable

of avoidance by any pre-deprivation procedural protections or of

adequate rectification by any post-deprivation state remedies.”

Tri-County Paving, Inc. v. Ashe County, 281 F.3d 430, 440 (4th Cir.

2002) (internal quotation omitted). One cannot, however, determine

whether Concord’s actions were arbitrary and irrational without

adjudicating the rights and duties of the parties pursuant to the

state zoning law at issue.     Additionally, determining whether

Fourth Quarter could have avoided the City’s actions through “pre-

deprivation procedural protections” or “post-deprivation state

remedies” requires determining what those protections and remedies

are under state law. We agree with the district court’s assessment

that Fourth Quarter’s due process claim “is inextricably woven with

[its] state law zoning dispute claims.”   JA 211.9   Accordingly, the

due process claim is not an independent federal claim sufficient to

survive Burford abstention.




     9
      We also note that all of Fourth Quarter’s state law claims--
which include breach of contract, inverse condemnation, unfair
trade practices, negligent and/or willful misrepresentation, and
tortious interference with actual and prospective leases--are
related to the underlying zoning dispute and that the district
court did not abuse its discretion in applying Burford abstention
to those claims.

                                16
                                      B.

        Fourth Quarter also argues that abstention should not apply

because Concord’s actions are motivated by federal aviation policy.

Importantly, however, Fourth Quarter concedes that it is not

arguing that preemption occurs here.          Appellant’s Reply Brief at

11.     A preemption claim may have operated to present a federal

claim sufficient to defeat Burford abstention.             See New Orleans

Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 363

(1989) (not allowing Burford abstention when federal preemption was

the primary issue presented).        However, Fourth Quarter argues only

that Concord models its regulations after federal aviation law and

that Concord’s actions are motivated by a desire to remain in

compliance with federal aviation law.             A claim of mere federal

influence, without more, does not rise to the level of a preemption

claim necessary to defeat abstention.

      Fourth Quarter’s arguments also contradict well-settled law

which    establishes   that   land    use   and   zoning   decisions,   even

concerning land by airports, are matters of local, not federal,

concern. As other courts have recognized, “[t]he [Federal Aviation

Administration] has acknowledged that land use matters within the

federal aviation framework are intrinsically local.”           Gustafson v.

City of Lake Angelus, 76 F.3d 778, 784 (6th Cir. 1996); see also

Skysign Int'l v. City & County of Honolulu, 276 F.3d 1109, 1117

(9th Cir. 2002) (upholding a local “land use ordinance” in part


                                      17
because federal aviation law does not “preclude local regulation

. . . that does not actually reach into the forbidden, exclusively

federal areas, such as flight paths, hours, or altitudes”); Greater

Orlando Aviation Auth. v. FAA, 939 F.2d 954, 959 (11th Cir. 1991)

(noting that “the FAA does not have jurisdiction [over] local

zoning”); Condor Corp. v. City of St. Paul, 912 F.2d 215, 219 (8th

Cir. 1990) (“We see no conflict between a city's regulatory power

over land use, and the federal regulation of airspace, and have

found no case recognizing a conflict.”).

     In fact, as Fourth Quarter’s own aviation expert noted, local

control over land use and zoning issues is so well established that

“[t]he FAA is not [even] empowered to prohibit or limit proposed

construction it deems dangerous to air navigation.”        Aircraft

Owners and Pilots Ass’n v. FAA, 600 F.2d 965, 967 (D.C. Cir. 1979)

(holding that an FAA determination that proposed construction would

pose a hazard to air navigation did not present a ripe claim

because the determination was not legally enforceable).     The FAA

instead exerts only a “practical impact” on local land use by

“encouraging . . . voluntary cooperation.”   Id.   As the FAA itself

has acknowledged, “[z]oning is a power reserved to the states under

the U.S. Constitution. . . . Neither the FAA nor any other agency

of the Federal government has zoning authority.”   Federal Aviation

Administration Proposed Policy Statement and Request for Comment,

60 Fed. Reg. 14701 (March 20, 1995).   In other words, the zoning


                                18
laws at issue in this case are--like state zoning laws everywhere--

squarely issues of local, not federal, law.

     To be sure, in its dealings with Fourth Quarter, the City may

have been motivated in part by a desire to maximize its eligibility

for potential federal funding in the future.                     Such potential

influence, however, does not approach the level of preemption.

Fourth   Quarter     does    not   ask    us    to   interpret     FAA    laws   or

regulations, nor does it ask us to pass on the constitutionality of

the state scheme or its compliance with federal statutory law.                   In

fact, Concord’s compliance (or lack thereof) with federal law is

not at issue in this case.         We are presented solely with the issue

of whether, under state zoning law, Concord’s actions toward Fourth

Quarter obligate it to pay damages to Fourth Quarter.                      As our

precedent   holds,    that    issue      is    uniquely   suited    for    Burford

abstention:

     In cases in which plaintiff’s federal claims stem solely
     from construction of state or local land use or zoning
     law, not involving the constitutional validity of the
     same and absent exceptional circumstances . . ., the
     district courts should abstain under the Burford doctrine
     to avoid interference with the State’s or locality’s land
     use policy.

Pomponio, 21 F.3d at 1328.



                                         IV.

     The district court properly dismissed Fourth Quarter’s takings

claim because it was unripe.        Additionally, the district court did


                                         19
not abuse its discretion in staying Fourth Quarter’s remaining

state law claims and federal due process claim under Burford.10

The decision of the district court is therefore



                                                         AFFIRMED.




     10
      Fourth Quarter also asks us to “clarify” which issues of
state law must be resolved by state courts under the district court
order. We believe that the district court order and our precedents
are clear: The state court should hear all of Fourth Quarter’s
claims related to or inextricably intertwined with the zoning law
at issue in this case. See Pomponio, 31 F.3d at 1327 (noting that
“federal courts should not leave their indelible print on local and
state land use and zoning law”). Whether Fourth Quarter chooses to
reserve some of its other claims for potential future adjudication
in another forum (subject, of course, to potential claim and issue
preclusion) is a strategic litigation decision on which we express
no opinion.

                                20